ASSUMPSIT. Narr. and rule plea. Judgment by default for want of a plea; and, on motion of John W. Houston, Esq., attorney for the plaintiff, order for inquisition of damages by a jury at bar. *Page 510 
The jury were sworn to "well and truly inquire, and true inquisition make and return, of the damages and costs sustained by the plaintiff in the action of David Lofland vs. Eli Dunovan, on occasion of the non-performance of certain promises and assumptions by the defendant to the said plaintiff in the declaration mentioned."
The jury returned their inquisition in the following form: —
An inquisition made, taken and returned, in open court, before the Superior Court of the State of Delaware, at ______ in and for the county of ________ on ________ the _________ day of _______ in the year of our Lord, one thousand eight hundred and _________, by virtue of an order made by the said court, in the nature of a writ in inquiry, upon an interlocutory judgment given by the said court against C. D., the defendant, in a certain action there depending, in which A. B., is plaintiff: by virtue of which said order, E. F., G. H., I. K., c. c., twelve good and lawful men of the said county, being a jury attending at the same (or, at the next as the case may be) court, after the said interlocutory judgment was given, and being charged, upon their respective oaths and affirmations, diligently to inquire what damages the said plaintiff hath sustained by reason of the non-performance of the promises and undertakings of the said defendant, in the declaration mentioned; they, the jurors aforesaid, upon diligent inquiry made, and evidence given in open court, on their respective oaths and affirmations aforesaid, do say, that the said plaintiff hath sustained damages, by reason of the non-performance of the said promises and undertakings of the said defendant, to the value of dollars and cents; and also six cents costs, besides the costs by the said plaintiff expended about his said suit.
In testimony whereof, the jurors aforesaid, to this inquisition have severally set their hands and seals, the day and year aforesaid.

                                        E. _______ Foreman, [seal.]
                                        F. _______          [seal.]
                                        G. _______          [seal.]
           (And so of the rest of the twelve jurors.)
 *Page 511